*698The petitioner agency sustained its burden of proving by clear and convincing evidence that it exercised diligent efforts to strengthen the parent-child relationship and to reunite the family and that the mother failed to plan for the future of the child (Matter of Sheila G., 61 NY2d 368). The admission into evidence of the entire case file does not warrant reversal. The mother’s counsel was afforded the opportunity to examine the file prior to the trial (Matter of Leon RR., 48 NY2d 117, 123-124; Matter of Rosemary D., 78 AD2d 889). Moreover, the court did not abuse its discretion in appointing cocounsel for the mother and granting a four-week adjournment on the mother’s request, made more than halfway through the hearing, to relieve her retained counsel (cf. People v Arroyave, 49 NY2d 264). Finally, on this record we conclude the dispositional orders were appropriate. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.